DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is suggested that “the housing having a catch portion” be changed to –the housing, the bolt having a catch portion--, for clarity. 
In claim 1, the intended structural/functional purpose of the “catch portion” is unclear in the context of the claim language.
In claim 1, it is suggested that “the housing configured to selectively…” be changed to –the housing and the drive motor configured to selectively…--, for clarity.
In claim 1, it is suggested that “drive motor and configured to direct…” be changed to –drive motor and the controller configured to direct…--, for clarity.
In claim 1, it is unclear and not fully understood in the context of the claim language how, in what way, and by what particular means the device functions as a vertical door latch assembly.  Presently, no clear latching function can be determined from the claim language. 
In claim 4, an opposite side orientation has not been adequately defined.
Throughout most of the dependent claims, including claims 2, 3, 5-7, 9, etc., the intended structural/functional purpose(s) of the claim limitations of these claims in the context of the claim language is unclear and not fully understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malaval, US Patent 4,784,415.
Regarding claim 1, Malaval provides much of the claimed invention including a latch assembly, inherently capable of being used as a vertical door latch assembly, including a housing 2, a bolt (including 1) inherently having a catch portion, a drive electromechanical actuator 18 moving lock assembly (including 17) into a locked position and an unlocked position (see the figures).  
Regarding claim 1, Malaval provides the claimed invention except explicit teaching of (A) the electromagnetic actuator being a motor, (B) the motor being located within the housing, and (C) the controller as claimed.  However, each of these structures are highly well known and established in the art of electromagnetic locking/latching devices.  With respect to each of (A)-(B), the examiner serves Official Notice that the use of utilizing a rotational motor as opposed to a linear electromagnetic actuator, such as a solenoid, the incasing the motor within the housing for a latching assembly, and controlling the motor of the latching/locking assembly by electronic communication with a controller, are each very old and well known in the art, for providing an effective arrangement for a motorized locking/latching device.  It would have been obvious to have modified the design of Malaval to include each of (A) –(C) for the purpose of providing an effective arrangement for a motorized locking/latching device, as well known and established in the art.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  (Consider some of the attached references for teaching of each of these known concepts.)
Regarding claim 2, element 17 is considered a pin received in pin opening within the bolt(see figures). 
Regarding claim 3, element 20 is broadly considered a blocking plate.
Regarding claim 4, as best understood, such structure is at least broadly shown, or at least obvious to the design of Malaval.
Regarding claim 5, the examiner serves Official Notice that the use of lead screws in reduction gear assemblies in motor actuators of a wide range of types and sizes is very old and highly well known in the art, and would have been obvious to the design of Malaval.
Regarding claims 15 and 16, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Reasons for such modifications may include ease of assembly and environmental considerations for the particular application of the latch assembly device. 

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/22.

Allowable Subject Matter
Claims 6-14, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675